Citation Nr: 1614676	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with cervical canal stenosis and left shoulder myofascial pain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to September 1986 and from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an evaluation in excess of 20 percent for the Veteran's claim.

This claim was initially before the Board in August 2014, when it was remanded for further development.  The Veteran underwent a VA examination in September 2014, but the RO did not issue a supplemental statement of the case addressing the new evidence.  Therefore, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on her claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).

Here, however, in accordance with the Board's remand order in August 2014, the AOJ obtained new evidence pertinent to the Veteran's claim in the form of a VA examination.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of this claim has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in April 2014.  If the benefit sought remains denied, issue a SSOC and provide the Veteran and her representative the requisite period of time to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




